Citation Nr: 1232059	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a traumatic brain injury, claimed as headaches.

4.  Entitlement to service connection for an otologic disease, claimed as ear pain.

5.   Entitlement to service connection for a peripheral vestibular condition, claimed as vertigo.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2010 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office.  In the October 2008 rating decision, the RO continued a 10 percent rating for bilateral hearing loss, and denied service connection for tinnitus, vertigo, traumatic brain injury, and otologic disease.  In the July 2010 rating decision, the RO denied the Veteran's TDIU claim.  

The Veteran testified before a Decision Review Officer sitting at the RO in December 2011, and before the undersigned Veterans Law Judge in August 2012 via videoconference.  Copies of the hearing transcripts are of record. 

The service connection claim for residuals of a traumatic brain injury and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by Level I hearing acuity.

2.  The Veteran exhibits an exceptional hearing loss pattern in his left ear resulting in no worse than Level XI hearing acuity.     

3.  With resolution of any doubt in the Veteran's favor, he has tinnitus that is related to acoustic trauma during service.  

4.  The Veteran does not have an otologic disease (other than hearing loss) that is etiologically related to his service.  

5.  The Veteran does not have a peripheral vestibular condition, to include vertigo, which is etiologically related to his service.  
. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  An otologic disease, claimed as ear pain, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 

4.  A peripheral vestibular condition, to include vertigo, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board further notes that the United States Court of Appeals for the Federal Circuit vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez v. Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In this case, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in July 2008, January 2009, and March 2010.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of a supplemental statement of the case in May 2012.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records, VA medical evidence, private medical evidence, and the Veteran's statements.  The Veteran has undergone VA examinations in conjunction with his claim and testified at personal hearings. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Factual Background

In a May 2006 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a 10 percent from February 16, 2006.

In June 2008, VA received the Veteran's claim for the issues currently on appeal.

Attached with the Veteran's claim was a June 2008 VA consultation report which showed a history of sensorineural hearing loss, left worse than right, and current complaints of  hearing difficulty with the right hearing aid.  Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
48.75
30
50
50
65
LEFT
72.5
65
70
75
80

Speech discrimination score was 100 percent in the right ear, and could not be tested in the left ear.  The Veteran's hearing aid was reprogrammed and a follow up visit in one year was recommended.

Private treatment notes from Moffitt Association were received in October 2008.  According to those records (dated from 1996 to 2005), the Veteran had a history of asymmetrical sensorineural hearing loss.  It was noted that the Veteran's right ear was relatively normal but that discrimination in his left ear was null.   It was also noted that the Veteran had a negative "ABR" in the past and generally no other symptoms such as dizziness, vertigo, thus the yield for underlying pathology was low.    

In August 2008, the Veteran underwent a VA audiologic examination.  At that time, the Veteran reported hearing loss, worse in the left ear.  The ability to hear conversations was the Veteran's greatest difficulty.  The Veteran denied having tinnitus.  


Puretone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
44
30
40
45
60
LEFT
74
70
70
75
80

Speech recognition score was 92 percent in the right ear, and the Veteran did not respond to speech audiometry in the left ear.  The examiner diagnosed the Veteran with moderate sensorineural hearing loss in the right ear, and severe sensorineural hearing loss in the left ear.  It was noted that the Veteran's test results indicated that he should continue to benefit from right ear amplification.  

In April 2010, the Veteran underwent another VA audiologic examination.  His primary complaint was decreased hearing.  Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
35
20
30
40
50
LEFT
70
65
70
70
75

Speech recognition score was 94 percent in the right ear, and 20 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear with excellent speech discrimination, and moderately severe to severe sensorineural hearing loss with very poor speech discrimination in the left ear.  It was noted that the Veteran had a hearing aid in his left ear.  

In April 2012, the Veteran underwent another VA audiologic examination as well as an "ear" examination.  




Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
48
35
45
50
60
LEFT
68
65
60
65
80

Speech recognition score was 94 percent in the right ear, and speech recognition score in the left ear was not reported.     

The April 2012 VA examiner opined that any tinnitus is less likely than not caused by or a result of military noise exposure, noting that there was no evidence of record to support that any tinnitus began while in service.  In arriving at such opinion, the examiner stated that the Veteran has always denied having tinnitus except on one occasion.  In an addendum dated in the same month, the examiner opined that the Veteran's tinnitus is not related to his service or to the service-connected hearing loss.  Ultimately, the examiner stated that any tinnitus that the Veteran experiences would not be a result of his military service.  

During the ear examination, the Veteran denied tinnitus except for one month after failing off of a tank in Korea.  External examination of the ears revealed normal ear canals and tympanic membranes.  The Veteran's gait was noted as normal.  Romberg test, Dix Hallpike test for vertigo, and limb coordination test were also normal or negative.  The examiner indicated that the Veteran does not have true vertigo and that his off balance feeling is probably vascular in origin.  The examiner stated that the Veteran does not have any current ear disease, except for hearing loss.  

III.  Increased Rating Claim for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4    Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 (2011), the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests. See 38 C.F.R. § 4.85 (2011).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2011).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011). 

After a complete review of the record, the Board finds that a disability rating in excess of 10 percent for bilateral hearing loss is not warranted.  In this regard, 
the Board has applied the June 2008 VA audiometric results in the right ear (average puretone threshold average of 48.75 decibels and 100  percent speech recognition) to Table VI, and those findings result in the Veteran having had hearing acuity of Level I in the right ear.  However, in the left ear, he displayed an exceptional hearing pattern because his puretone threshold at each of the four specified frequencies was 55 decibels or more.  See 38 C.F.R. § 4.86.  Therefore, the numeral designation for hearing impairment must be determined from either Table VI or Table VIa, whichever results in the higher numeral.   The Board notes that the Veteran did not respond to speech audiometry in the left ear, therefore his left ear results cannot be properly applied to Table VI.  However, applying the average threshold of 72.5 decibels in the left ear to Table VIa, the Veteran had Level VI hearing acuity in the left ear.  Consequently, a 0 percent rating is derived from Table VI of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column VI, the poorer ear.

Applying the August 2008 VA audiometric findings to Table VI, the Veteran had hearing acuity of Level I in the right ear.  Again, an exceptional hearing pattern was exhibited in the left ear and the Veteran did not respond to speech audiometry in the left ear.  Thus, his left ear results cannot be properly applied to Table VI.  However, applying the average threshold of 74 decibels in the left ear to Table VIa, the Veteran had level VI hearing acuity in the left ear.  Consequently, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column VI, the poorer ear.

Applying the April 2010 VA right ear audiometric results (average puretone threshold average of 35 decibels and  94 percent speech recognition) to Table VI, the Veteran had hearing acuity of Level I in the right ear.  Again, the Veteran exhibited an exceptional hearing pattern in the left ear.  Thus, applying the left ear average puretone threshold of 70 decibels and speech discrimination score of 20 percent to Table VI, the Veteran had a hearing acuity of Level XI in the left ear.  Also, applying the puretone threshold average of 20 percent to Table VIa, the Veteran had hearing acuity of Level 1 in the left ear.  The higher of the two numerals is XI.  Consequently, a 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column XI, the poorer ear.

Applying the April 2012 VA right ear audiometric results (average puretone threshold average of 48decibels and a 94 percent speech recognition score) to Table VI, the Veteran has hearing acuity of Level I in the right ear.  Again, the Veteran exhibited an exceptional hearing pattern in the left ear during the 2012 examination.   However, his speech recognition could not be tested in the left ear; therefore Table VI cannot be utilized.  Nonetheless, applying the left ear puretone threshold average of 68 decibels to Table VIa, the Veteran had a hearing acuity of Level V in the left ear.  The results in both ears correspond with a zero percent rating under Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column V, the poorer ear.

Based on the foregoing, the Board concludes that the medical evidence of record does not support a rating in excess of 10 percent for the Veteran's bilateral hearing loss. 

The Board acknowledges the severity of his hearing loss particularly in his left ear.  The Board has duly considered the Veteran's reports of hearing difficulty, especially during conversations.  He is competent to report such a statement because hearing difficulty is an observable symptom, and does not require medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability of his hearing disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected hearing disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record, and thus, are accorded greater weight than any of the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In sum, the competent medical evidence does not establish that the Veteran's disability picture meets the criteria necessary for a rating in excess of 10 percent for bilateral hearing loss under Diagnostic Code 6100.  No staged ratings are warranted.  The increased rating claim for bilateral hearing loss is therefore denied.

Finally, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As indicated, the Veteran's bilateral hearing loss is evaluated by mechanically applying the rating schedule to the numeric designations assigned based on the audiometric results.  The Board finds that the level of severity of the Veteran's bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria.  Although the criteria provide for a higher rating, the 10 percent rating already assigned is still reflective of the severity of his current hearing loss.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, referral for consideration of extraschedular rating is not warranted. 


IV.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110  (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89   (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

A.  Tinnitus

The Veteran seeks service connection for tinnitus.  After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and competent lay evidence, that the Veteran currently has tinnitus that is related to acoustic trauma during service.  The Veteran's service treatment records do not show any complaints, treatment, and/or diagnoses of tinnitus.  However, as noted above, the Veteran is currently service-connected for bilateral hearing loss and the Board notes that such disability was granted as secondary to in-service acoustic trauma.  Thus, in-service acoustic trauma is conceded.  

And while the post-service medical evidence does not reflect that a physician has specifically diagnosed the Veteran with tinnitus, the Veteran, as a layperson, is competent to testify as to the observable aspects of tinnitus.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).
The Board acknowledges the Veteran's denial of having tinnitus during the 2008 VA examination and the 2012 VA hearing loss examination; however other evidence of record shows reports of tinnitus.  In this regard, the Veteran reported:  experiencing one month of tinnitus during service (see April 2012 VA examination report); having "on and off" tinnitus during his 2009 DRO hearing; having constant tinnitus in his left ear during a June 2011 VA consultation; and having "left-sided" tinnitus during his April 2012 VA hearing loss examination.  

Additionally, the Veteran has reported experiencing tinnitus symptoms since service, albeit intermittently.  Thus, although not all pertinent medical evidence shows tinnitus complaints, some affirmatively reflect tinnitus symptoms as reported by the Veteran.    

The Board notes further that the negative etiology opinion provided by the April 2012 VA (hearing loss) examiner appears to be based largely on the fact that the Veteran has denied having tinnitus in the past, however, as noted directly above, the Veteran has also reported and testified as to having tinnitus, therefore the rationale provided is not adequate.  

Thus, in light of the conceded in-service noise exposure, the medical records showing the Veteran's reports of tinnitus in the left ear, the Veteran's competent and report of tinnitus symptoms during service and thereafter, the Board finds that evidence is, at the very least, in equipoise as to whether he has tinnitus that is related to his service.  The Board also notes that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the Board concludes that service connection for tinnitus is granted.

B.  Otologic Disease and Vertigo

The Veteran maintains that he has ear pain and vertigo that are related to his service.  He reports that, during service in Korea in early 1951, he was blown off of a tank and, as a result, landed on the left side of his head and body.  When he awoke he was told that he had been unconscious for 45 minutes.  He stated that he was given an examination by a medic in a tent next to the battalion hospital and recuperated in the battalion headquarters.  He reportedly was placed on light duty for 3 to 4 days.  He attributes any current otologic disease, as well as vertigo, to such injury.  See the hearing transcripts and the Veteran's April 2012 statement.  Alternatively, he attributes these claimed conditions to acoustic trauma during service.  See August 2012 hearing transcript.

The Veteran's service treatment records do not show that he was involved in a fall such as the one he described, nor do they show any ear or vertigo complaints, treatment, or diagnoses.  The Board points out that the Veteran was unsure if the fall was ever documented because he was treated in the field.  Nevertheless, clinical evaluation of his ears was normal upon service separation.  

In any event, in light of the Veteran's documented acoustic trauma and his lay statements, his otologic and vertigo claims were referred for a VA examination in April 2012.  However, the VA examiner was unable to diagnose the Veteran with an otologic condition (other than hearing loss) or a peripheral vestibular condition, to include vertigo.  In fact, during his most recent VA "ear" examination in April 2012, the examiner indicated that the Veteran has never been diagnosed with an ear or peripheral vestibular condition.  As noted, external and internal examination of the ears was normal in April 2012, as were the clinical evaluation and tests that indicate vertigo.  Notably, the April 2012 VA examiner stated that the Veteran does not have true vertigo and explained that the Veteran's off balance feeling is probably vascular in origin, as opposed to any incident of service origin.  Significantly, the VA examiner stated further that, except for hearing loss, the Veteran does not have any current ear disease, to include vertigo, or any condition manifested by ear pain.   

As indicated, the Veteran is competent to report observable symptoms such as pain.  Nonetheless, pain, alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Significantly, although competent to report his observable ear and vestibular symptoms, the Veteran is not competent to report the nature and etiology of any otologic or peripheral vestibular condition because those conditions are not readily apparent to a lay person and there is no evidence that he has the medical expertise to make this determination.  The Veteran is not shown to be competent to identify, diagnose and/or determine the etiology of any otologic or vestibular condition.  Thus, the Board finds the Veteran's lay opinions of record to be less probative than the competent medical evidence of record.  Thus, in this case, the Board finds that the competent medical evidence of record outweighs the Veteran's lay reports.

In summary, in the absence of probative medical evidence showing that the Veteran currently has an otologic disease (other than hearing loss), the service connection claim for such disability must be denied.  Additionally, although the Board does not doubt the Veteran's feeling of unsteadiness, the medical evidence does not reflect that he has true vertigo.  Rather, the medical evidence indicates that any vertigo symptoms that the Veteran might experience are likely related to a nonservice-connected vascular condition.  Accordingly, the service connection claims for an otologic disease and a peripheral vestibular condition, to include vertigo, must be denied.    






						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for an otologic disease, claimed as ear pain, is denied.

Entitlement to service connection for a peripheral vestibular condition, claimed as vertigo, is denied.


REMAND

The Veteran also seeks service connection for residuals of a traumatic brain injury, as well as entitlement to a TDIU.  A review of the evidence reflects that further development is necessary prior to analyzing these claims on the merits.

As indicated above, the Veteran reported being thrown off of a tank during service in Korea in 1951.  He maintains that he sustained a brain injury as a result of the reported injury.  Although the service treatment records do not document the injury described by the Veteran, the Board acknowledges that the Veteran is competent to report having had a "sore head" during service and intermittent headaches since service.  Additionally, as indicated by the Veteran, he was unsure if the in-service injury was ever documented because he was treated in the field.  The Veteran has not yet undergone a VA examination to determine the etiology of residuals of residuals of claimed traumatic brain injury; therefore he should be afforded one.    

Lastly, as to the TDIU claim, the Veteran indicates that he is no longer employed as a public school bus driver.  In his September 2010 notice of disagreement, the Veteran stated that his hearing loss and tinnitus are directly related to his inability to continue working as a school bus driver.  The record contains April 2012 VA opinions that the Veteran's hearing loss and tinnitus separately do not impact the ordinary condition of daily life including the ability to work.  However, an opinion is necessary as to the aggregate impact of all of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination in connection with the service connection claim for residuals of traumatic brain injury and TDIU claim.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner. 

The examiner is requested to:

a.  Diagnose any residuals of claimed traumatic brain injury, to include any headache disability, found to be present.  Then, opine whether it is at least as likely as not that the Veteran has any residual disability that is related to or had its onset in service.  Reconcile an opinion with all evidence of record, the Veteran's report of head injury during service and his competent lay testimony regarding continuing headaches since service.  

b.  Opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.   

A complete rationale should be provided.  Any opinions should be reconciled with the evidence of record, to include a November 2008 VA discharge summary report; a December 2008 VA cardiology note; June 2009 Notice of Determination from Pennsylvania Department of Labor and Industry; TDIU application received in April 2010; the Veteran's September 2010 statement; and the April 2012 VA opinions.

2.  Then, readjudicate the appeal.   If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case. The Veteran must then be given an appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded 

by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


